DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs), submitted on 17 October 2018, 16 April 2019, 17 December 2019, 29 July 2020, 18 December 2020, and 31 March 2021, were filed after the mailing date of the patent application on 17 October 2018.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings, received on 17 October 2018, are acceptable for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7-10, 11-14, and 17-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Lee et al. (US 20190165910 A1 using the filing date of 25 March 2017 corresponding to U.S. Provisional Application No. 62/476,744; hereinafter referred to as "Lee").
Regarding Claim 11, Lee discloses a radio node in a wireless communication system configured for one of transmitting and receiving a phase tracking-reference signal, PT-RS, the radio node (14, 16) comprising: 
processing circuitry (¶292, Lee discloses a UE or base station comprising a processor) configured to:
obtain information about a position in a time domain of a scheduled first demodulation reference signal, DM-RS in a slot (¶137-139 & Fig. 11 & ¶262-269 & Fig. 27| Application 62/476,744: Pg. 65: 18. Introduction & Pg. 25: Figure 10. Example of PCRS Arrangement & Pg. 30: Figure 11 PTRS Patterns, Lee discloses obtaining, by the user equipment (UE), the position of the third time symbol (or time symbol 2) corresponding to a DM-RS time-symbol.  Here, the first position is correlated to the third time symbol, or time symbol "2".  Examiner correlates time symbol 0-6 as a slot and correlates time symbols 7-13 as a slot); and
one of transmit and receive the PT-RS within the slot, the position of the PT-RS depending on the position in the time domain of the scheduled first DM-RS (¶269, Lee discloses receiving the PTRS on the determined resources).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 12, Lee discloses the radio node of Claim 11. 
Lee further discloses he obtaining comprises one of receiving and determining information about the position in the time domain of the scheduled first DM-RS (¶137-139 | Application 62/476,744: Pg. 65 & Pg. 69 & Figure of Pg. 69 & Pg. 25: Figure 10. Example of PCRS Arrangement & Pg. 30: Figure 11 PTRS Patterns, Lee discloses obtaining, by the user equipment (UE), of a relationship between the DM-RS and PT-RS ports and the frequency locations of the PT-RS ports via either Radio Resource Control (RRC) signaling or Downlink Control Information (DCI) signaling).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 12.
Regarding Claim 13, Lee discloses the radio node of Claim 11.
Lee further discloses the processing circuitry is further configured to: obtain information about a position of a first time symbol in a slot scheduled for data transmission (¶137-139 & Fig. 11 | Application 62/476,744: Pg. 65 & Pg. 69 & Figure of Pg. 69 & Pg. 25: Figure 10. Example of PCRS Arrangement & Pg. 30: Figure 11 PTRS Patterns, Lee discloses obtaining, by the user equipment (UE), the position of the fourth time symbol.  Examiner correlates time symbols from time symbol 3 to time symbol 13 as symbols scheduled for data transmission in a slot); and 
obtain information about a position of a last time symbol in the slot scheduled for data transmission (¶137-139 & Fig. 11 | Application 62/476,744: Pg. 65 & Pg. 69 & Figure of Pg. 69 & Pg. 25: Figure 10. Example of PCRS Arrangement & Pg. 30: Figure 11 PTRS Patterns, Lee discloses obtaining, by the user equipment (UE), the position of the fourteenth time symbol (or time symbol 13).  Examiner correlates time symbols from time symbol 3 to time symbol 13 as symbols scheduled for data transmission in a slot).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 13.
Regarding Claim 17, Lee discloses the radio node of Claim 11.
Lee further discloses the first DM- RS is scheduled in resource elements, REs (¶140-144 & Fig. 11, Lee discloses that the DM-RS spans the sub-carriers of a plurality of resource blocks, or resource elements), which span a plurality of subcarriers in frequency and at least one time symbol of the slot in time (¶140-144 & Fig. 11, Lee discloses that the DM-RS spans the sub-carriers of a plurality of resource blocks, or resource elements, and spans the third time symbol), while the PT-RS is one of transmitted and received in REs (¶268 & Fig. 27 (S2720), Lee discloses obtaining, by the user equipment (UE), the position of the time symbol corresponding to a DM-RS time-symbol.  Here, the first position is correlated to the third time symbol, or time symbol "2".  Examiner correlates time symbol 0-6 as a slot and correlates time symbols 7-13 as a slot) which span at least one subcarrier in frequency and multiple time ¶140-144 & Fig. 11, Lee discloses PT-RS spans at least one resource element centered on a sub-carrier and multiple time symbols of at least two slots).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 17.
Regarding Claim 18, Lee discloses the radio node of Claim 11.
Lee further discloses a physical resource block, PRB, of the slot has 12 subcarriers in the frequency domain and one of 12 and 14 time symbols in the time domain (¶87-88 & Fig. 12, Lee discloses a resource block (RB) includes 12 sub-carriers in the frequency domain.  Lee further discloses each slot comprises 7 time symbols where two slots forms a sub-frame).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 18.
Regarding Claim 19, Lee discloses the radio node of Claim 11.
Lee further discloses the radio node is a wireless device (¶191 & Fig. 16, Lee discloses a user equipment or transmission/reception point).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 19.
Regarding Claim 20, Lee discloses the radio node of Claim 11.
Lee further discloses the radio node is a network node (¶191 & Fig. 16, Lee discloses a user equipment or transmission/reception point).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee in view of National Instruments (Discussion on explicit and implicit signaling for PT-RS, 3GPP TSG RAN WG1 Meeting #89, Tdoc: R1-1708272; hereinafter referred as “National Instruments”).
Regarding Claim 14, Lee discloses the radio node of Claim 11.
However, Lee does not explicitly disclose the processing circuitry is further configured to: obtain information indicating a scheduled modulation and coding scheme, MCS; and transmit the PT-RS with a time density based on the scheduled MCS.
Pg. 7, §3.2.4: Frequency and Time Pattern, National Instruments teaches obtaining the MCS via signaling through the downlink control information (DCI)); and the PT-RS symbols being transmitted with a time density based on the scheduled MCS (Pg. 2, §2.1: Time Density of PT-RS, National Instruments teaches that the time density based upon the modulation (MCS)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lee in view of Chen by requiring that the obtained information further indicates a scheduled modulation and coding scheme, MCS and the PT-RS symbols being transmitted with a time density based on the scheduled MCS as taught by National Instruments because designing signaling capabilities to configure time density for every, every other, and every fourth symbol allows for forward capability to be maintained (National Instruments, Pg. 3).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 14.
Regarding Claim 15, Lee discloses the radio node of Claim 11.
National Instruments further teaches the time density is one of 1, ½ and ¼ (Pg. 2, §2.1: Time Density of PT-RS, National Instruments teaches that the time density can be every symbol (1), every other symbol (1/2); and every fourth symbol (1/4)).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify Lee in view of Chen in further view of National Instruments by requiring that the time density is one of 1, ½ and ¼ as taught by National Instruments because National Instruments, Pg. 3).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 15.
Regarding Claim 16, Lee discloses the radio node of Claim 11.
Lee further discloses the processing circuitry is further configured to: map the PT-RS to resource elements, REs, in the slot based on one or more of a position of the scheduled first DM-RS (¶268 & Fig. 27 (S2720), Lee discloses mapping the PT-RS onto symbols after the location of the DM-RS to final symbol of the last slot), a position of the first time symbol scheduled for data transmission (¶137-139 & Fig. 11, Lee discloses mapping the PT-RS from the position of the fourth time symbol) and a position of the last time symbol scheduled for data transmission (¶137-139 & Fig. 11, Lee discloses mapping the PT-RS until after the position of the fourteenth time symbol).
However, Lee does not explicitly disclose the processing circuitry is further configured to: map the PT-RS to resource elements, REs, in the slot based on one or more of a scheduled MCS, and a required time-density.
National Instruments teaches the processing circuitry is further configured to: map the PT-RS to resource elements, REs, in the slot based on one or more of
a scheduled MCS (Pg. 7, §3.2.4: Frequency and Time Pattern, National Instruments teaches the occurrence of PT-RS per every symbol, correlated as time-density, is dependent upon scheduled MCS), and a required time-density (Pg. 2, §2.1: Time Density of PT-RS, National Instruments teaches that the time density can be every symbol (1), every other symbol  (1/2); and every fourth symbol (1/4)).
National Instruments, Pg. 3).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 16.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 10-18 of U.S. Patent No. 10/911,197. Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding Claim 11, Claim 10 of the ‘197 Patent discloses radio node in a wireless communication system configured for one of transmitting and receiving a phase tracking-reference signal, PT-RS, the radio node (14, 16) comprising: 
Claim 10 of the ‘197 Patent discloses processing circuitry) configured to:
obtain information about a position in a time domain of a scheduled first demodulation reference signal, DM-RS in a slot (Claim 10 of the ‘197 Patent discloses obtain information about a first position in a time domain of a scheduled first demodulation reference signal, DM-RS in a slot); and
one of transmit and receive the PT-RS within the slot, the position of the PT-RS depending on the position in the time domain of the scheduled first DM-RS (Claim 10 of the ‘197 Patent discloses one of transmit and receive PT-RS symbols within the slot based at least in part on the dynamic mapping).
Regarding Claim 1, Claim 1 is rejected on the same basis as Claim 11.
Regarding Claim 12, Claim 10 of the ‘197 Patent discloses the radio node of Claim 11.
Claim 11 of the ‘197 Patent discloses the obtaining comprises one of receiving and determining information about the position in the time domain of the scheduled first DM-RS (Claim 11 of the ‘197 Patent discloses receiving and determining information about the first position in the time domain of the scheduled first DM-RS).
Regarding Claim 2, Claim 2 is rejected on the same basis as Claim 12.
Regarding Claim 13, Claim 10 of the ‘197 Patent discloses the radio node of Claim 11.
Claim 10 of the ‘197 Patent further discloses the processing circuitry is further configured to: 
obtain information about a position of a first time symbol in a slot scheduled for data transmission; and obtain information about a position of a last time symbol in the slot Claim 10 of the ‘197 Patent further discloses obtain information about: a first position in a time domain of a scheduled first demodulation reference signal, DM-RS in a slot;  a second position of a first time symbol in the slot scheduled for data transmission;  and a third position of a last time symbol in the slot scheduled for data transmission).
Regarding Claim 3, Claim 3 is rejected on the same basis as Claim 13.
Regarding Claim 14, Claim 10 of the ‘197 Patent discloses the radio node of Claim 11. 
Claim 12 of the ‘197 Patent further discloses the processing circuitry is further configured to: obtain information indicating a scheduled modulation and coding scheme, MCS; and transmit the PT-RS with a time density based on the scheduled MCS (Claim 12 of the ‘197 Patent discloses the obtained information further indicates a scheduled modulation and coding scheme, MCS; and the PT-RS symbols being transmitted with a time density based on the scheduled MCS).
Regarding Claim 4, Claim 4 is rejected on the same basis as Claim 14.
Regarding Claim 15, Claim 10 and Claim 12 of the ‘197 Patent discloses the radio node of Claim 14.
Claim 13 of the ‘197 Patent discloses the time density is one of 1, 1/2 and 1/4 (Claim 12 of the ‘197 Patent discloses the time density is one of 1, 1/2 and 1/4).
Regarding Claim 5, Claim 5 is rejected on the same basis as Claim 15.
Regarding Claim 16, Claim 10 of the ‘197 Patent discloses the radio node of Claim 11.
Claim 10 of the ‘197 Patent discloses wherein the processing circuitry is further configured to: 
Claim 10 of the ‘197 Patent discloses dynamically mapping PT-RS symbols within the slot based at least in part on the obtained information about the first position in the time domain of the scheduled first DM-RS in the slot, the second position of the first time symbol in the slot scheduled for data transmission and the third position of the last time symbol in the slot scheduled for data transmission).
Claim 12 of the ‘197 Patent discloses map the PT-RS to resource elements, REs, in the slot based on one or more of a scheduled MCS, a required time-density (Claim 12 of the ‘197 Patent discloses mapping the PT-RS symbols to resource elements, REs, in the slot based at least in part on one or more of a scheduled MCS and a required time-density).
Regarding Claim 6, Claim 6 is rejected on the same basis as Claim 16.
Regarding Claim 17, Claim 10 of the ‘197 Patent discloses the radio node of any of Claim 11.
Claim 15 of the ‘197 Patent discloses the first DM- RS is scheduled in resource elements, REs, which span a plurality of subcarriers in frequency and at least one time symbol of the slot in time, while the PT-RS is one of transmitted and received in REs which span at least one subcarrier in frequency and multiple time symbols of the slot in time (Claim 15 of the ‘197 Patent discloses the first DM-RS is scheduled in resource elements, REs, which span a plurality of subcarriers in frequency and at least one time symbol of the slot in time, while the PT-RS symbols is one of transmitted and received in REs which span at least one subcarrier in frequency and multiple time symbols of the slot in time).
Regarding Claim 7, Claim 7 is rejected on the same basis as Claim 17.
Regarding Claim 18, Claim 10 of the ‘197 Patent discloses the radio node of Claim 11.
Claim 16 of the ‘197 Patent discloses a physical resource block, PRB, of the slot has 12 subcarriers in the frequency domain and one of 12 and 14 time symbols in the time domain (Claim 16 of the ‘197 Patent discloses a physical resource block, PRB, of the slot has 12 subcarriers in the frequency domain and one of 12 and 14 time symbols in the time domain).
Regarding Claim 8, Claim 8 is rejected on the same basis as Claim 18.
Regarding Claim 19, Claim 10 of the ‘197 Patent discloses the radio node of Claim 11.
Claim 17 of the ‘197 Patent discloses the radio node is a wireless device (Claim 17 of the ‘197 Patent discloses the radio node is a wireless device).
Regarding Claim 9, Claim 9 is rejected on the same basis as Claim 19.
Regarding Claim 20, Claim 10 of the ‘197 Patent discloses the radio node of Claim 11.
Claim 18 of the ‘197 Patent discloses the radio node is a network node (Claim 18 of the ‘197 Patent discloses the radio node is a network node).
Regarding Claim 10, Claim 10 is rejected on the same basis as Claim 20.

Internet Communications
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC NOWLIN whose telephone number is (313)446-6544.  The examiner can normally be reached on M-F 10:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on (571) 272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/ERIC NOWLIN/Examiner, Art Unit 2474